Case: 16-60462      Document: 00514174301         Page: 1    Date Filed: 09/28/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 16-60462                                  FILED
                                  Summary Calendar                        September 28, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk


ZUNQIANG CHEN,

                                                 Petitioner,

versus

JEFFERSON B. SESSIONS, III, U.S. Attorney General,

                                                 Respondent.




                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 348 704




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

       Zunqiang Chen petitions for review of the decision of the Board of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60462    Document: 00514174301     Page: 2   Date Filed: 09/28/2017


                                 No. 16-60462

Immigration Appeals (“BIA”) dismissing his appeal of the denial, by the immi-
gration judge (“IJ”), of asylum and withholding of removal. Chen’s claims are
premised on his resistance to China’s coercive population-control policies.

      The factual determination that an alien is not eligible for asylum or with-
holding of removal is reviewed under the substantial-evidence standard. See
Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). We may not reverse
such factual findings unless “the evidence was so compelling that no reasona-
ble factfinder could conclude against it.” Wang v. Holder, 569 F.3d 531, 536
(5th Cir. 2009). It is the petitioner’s burden to demonstrate that the evidence
compels a contrary conclusion. See id.

      Chen claims that he suffered persecution in the form of mental suffering
when his wife was forced to have an abortion. That claim is unexhausted,
however, because Chen did not assert it as a basis for relief before the BIA.
See Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004); 8 U.S.C. § 1252(d)(1).
Next, Chen avers he suffered persecution when he was fired from his job and
when he was detained while his wife underwent the forced abortion. Such a
firing and detention do not rise to the level of extreme conduct necessary to
establish persecution. See Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006);
see also Bing Shun Li v. Holder, 400 F. App’x 854, 858 (5th Cir. 2010). Chen
also contends that the $15,000 in fines imposed by the Chinese government
constitutes persecution, especially in light of the loss of his employment and
the expenses incurred by his family. We conclude that the evidence in the
record does not compel a finding that these fines constitute a severe economic
deprivation. See Abdel-Masieh v. INS, 73 F.3d 579, 583 (5th Cir. 1996); Wang,
569 F.3d at 537.

      Finally, Chen maintains that the BIA failed to consider his arguments
and evidence and did not provide a “reasoned explanation” for its decision. But


                                         2
    Case: 16-60462   Document: 00514174301    Page: 3   Date Filed: 09/28/2017


                               No. 16-60462

he does not specify what evidence and arguments were not considered. We also
conclude that the BIA’s order reflects the required “meaningful consideration
of the relevant substantial evidence supporting the alien’s claims.” Abdel-
Masieh, 73 F.3d at 585.

     The petition for review is DENIED.




                                     3